
	

113 HR 2651 IH: Critical Care Assessment and Improvement Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2651
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Paulsen (for
			 himself, Mr. Matheson, and
			 Mr. Ruppersberger) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To improve the understanding and coordination of critical
		  care health services.
	
	
		1.Short titleThis Act may be cited as the
			 Critical Care Assessment and
			 Improvement Act of 2013.
		2.Findings;
			 purposes
			(a)FindingsCongress finds the following:
				(1)Critical care
			 medicine is the care for patients whose illnesses or injuries present a
			 significant danger to life, limb, or organ function and require comprehensive
			 care and constant monitoring, usually in intensive care units (ICUs).
				(2)Each year,
			 approximately five million Americans are admitted into adult medical, surgical,
			 pediatric, or neonatal ICUs.
				(3)Critical care
			 medicine encompasses a wide array of diseases and health issues. The care
			 provided in the ICU is highly specialized and complex due to the extreme
			 severity of illness of its patient population, often involving multiple disease
			 processes in different organ systems at the same time.
				(4)Critical care
			 medicine consumes a significant amount of financial resources, accounting for
			 more than 17 percent of all hospital costs.
				(5)According to a
			 recent study published in the Journal of Critical Care Medicine, despite the
			 fact that cancer care and critical care place similar economic burdens on
			 society, proportionally 3.1 to 11.4 times more research money was spent on
			 cancer care research than critical care research.
				(6)According to a
			 2006 report by the Health Resources and Services Administration
			 (HRSA), demand in the United States for critical care medical
			 services is on the rise, due in part to the growing elderly population, as
			 individuals over the age of 65 consume a large percentage of critical care
			 services.
				(7)The HRSA report
			 also found that the growing aging population will further exacerbate an
			 existing shortage of intensivists, the physicians certified in critical care
			 who primarily deliver care in intensive care units, potentially compromising
			 the quality and availability of care. Today, intensivist-led teams treat only
			 one-third of critically ill patients despite substantial evidence that these
			 teams lead to improved outcomes.
				(8)Ensuring the
			 strength of our critical care medical delivery infrastructure is integral to
			 the improvement of the quality and delivery of health care in the United
			 States.
				(b)PurposeThe purpose of this Act is to assess the
			 current state of the United States critical care medical delivery system and
			 implement policies to improve the quality and effectiveness of care delivered
			 to the critically ill and injured.
			3.Studies on
			 critical care
			(a)Institute of
			 Medicine study
				(1)In
			 generalThe Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary) shall enter into an agreement with the Institute of
			 Medicine under which, not later than 1 year after the date of the enactment of
			 this Act, the Institute will—
					(A)conduct an
			 analysis of the current state of critical care health services in the United
			 States;
					(B)develop
			 recommendations to bolster critical care capabilities to meet future demand;
			 and
					(C)submit to Congress
			 a report including the analysis and recommendations under subparagraphs (A) and
			 (B).
					(2)Issues to be
			 studiedThe agreement under paragraph (1) shall, at a minimum,
			 provide for the following:
					(A)Analysis of the
			 current critical care system in the United States, including—
						(i)the
			 system’s capacity and resources, including the size of the critical care
			 workforce and the availability of health information technology and medical
			 equipment;
						(ii)the
			 system’s strengths, limitations, and future challenges; and
						(iii)the system’s
			 ability to provide adequate care for the critically ill or injured in response
			 to a national health emergency, including a pandemic or natural
			 disaster.
						(B)Analysis and
			 recommendations regarding regionalizing critical care systems.
					(C)Analysis regarding
			 the status of critical care research in the United States and recommendations
			 for future research priorities.
					(b)Health Resources
			 and Services Administration study
				(1)In
			 generalThe Secretary, acting through the Administrator of the
			 Health Resources and Services Administration, shall review and update the
			 Administration’s 2006 study entitled The Critical Care Workforce: A Study
			 of the Supply and Demand for Critical Care Physicians.
				(2)ScopeIn
			 carrying out paragraph (1), the Secretary shall expand the scope of the study
			 to address the supply and demand of other providers within the spectrum of
			 critical care delivery, including critical care nurses, mid-level providers
			 (such as physician assistants and nurse practitioners), intensive care unit
			 pharmacists, and intensive care unit respiratory care practitioners.
				4.NIH Critical Care
			 Coordinating Council
			(a)EstablishmentThe Secretary, acting through the Director
			 of the National Institutes of Health, shall establish a council within the
			 Institutes to be known as the Critical Care Coordinating Council (in this
			 section referred to as the Council).
			(b)MembershipThe
			 Secretary shall ensure that the membership of the Council includes
			 representatives of each of—
				(1)the National
			 Heart, Lung, and Blood Institute;
				(2)the National
			 Institute of Nursing Research;
				(3)the Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;
				(4)the National Institute of General Medical
			 Sciences;
				(5)the National
			 Institute on Aging; and
				(6)any other national
			 research institute or national center of the National Institutes of Health that
			 the Secretary deems appropriate.
				(c)DutiesThe
			 Council shall—
				(1)serve as the focal
			 point and catalyst across the National Institutes of Health for advancing
			 research and research training in the critical care setting;
				(2)coordinate funding opportunities that
			 involve multiple national research institutes or national centers of the
			 National Institutes of Health;
				(3)catalyze the
			 development of new funding opportunities;
				(4)inform
			 investigators about funding opportunities in their areas of interest;
				(5)represent the
			 National Institutes of Health in Government-wide efforts to improve the
			 Nation’s critical care system;
				(6)coordinate the
			 collection and analysis of information on current research of the National
			 Institutes of Health relating to the care of the critically ill and injured and
			 identify gaps in such research;
				(7)provide an annual
			 report to the Director on the National Institutes of Health regarding research
			 efforts of the Institutes relating to the care of the critically ill and
			 injured; and
				(8)make
			 recommendations in each such report on how to strengthen partnerships within
			 the National Institutes of Health and between the Institutes and public and
			 private entities to expand collaborative, cross-cutting research.
				5.Centers for
			 Medicare and Medicaid Innovation Critical Care Demonstration project
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary, acting through
			 the Center for Medicare and Medicaid Innovation created under section 1115A of
			 the Social Security Act (42 U.S.C. 1315a), shall carry out a demonstration
			 project designed to improve the quality and efficiency of care provided to
			 critically ill and injured patients receiving critical care in intensive care
			 units or other areas of acute care hospitals.
			(b)Activities under
			 demonstration pro­jectThe activities conducted under the
			 demonstration project under subsection (a) may, in addition to any other
			 activity specified by the Center for Medicare and Medicaid Innovation, include
			 activities that seek to—
				(1)improve the
			 coordination and transitions of care to and from an intensive care unit and the
			 next point of care;
				(2)incorporate
			 value-based purchasing methodologies; or novel informatics, monitoring or other
			 methodologies to eliminate error, improve outcomes, and reduce waste from the
			 delivery of critical care;
				(3)improve prediction
			 models that help health care providers and hospitals identify patients at high
			 risk for requiring critical care services and streamline care delivery to
			 prevent unexpected hospital readmissions for critical illnesses; and
				(4)utilize bundled
			 payment approaches and incentive care redesign, such as efforts to facilitate
			 and support comprehensive team delivered care.
				
